o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-108971-16 uil the honorable marco rubio united_states senator south orange avenue suite orlando fl attention -------------- dear senator rubio i am responding to your inquiry dated date on behalf of your constituent ---- ------------------------- you inquired about the applicability of section d of the employee_retirement_income_security_act_of_1974 erisa to the benefit limitations of sec_415 of the internal_revenue_code the code erisa added benefit limitations for tax-qualified pension plans under sec_415 of the code generally effective for years after however erisa also provided transition_rules under section d of erisa applicable to individuals who were active participants in a pension_plan before date in general under the transition_rules the participant’s annual_benefit payable at retirement must not exceed his or her compensation on the earlier of date or the date of separation of service from the employer the annual_benefit also must not be greater than the annual_benefit that would have been payable to the participant on retirement if all of the terms and conditions of that plan in existence on such date had remained in existence until such retirement and his or her rate of compensation taken into account for any period after date did not exceed his or her annual rate of compensation on such date conex-108971-16 whether the transition_rules apply to an individual depends on the specific terms of the pension_plan document and on the individual’s specific employment and compensation history your constituent may wish to contact the plan’s benefit administrator about the application of the plan’s terms and these rules to a participant’s specific circumstances i hope this information is helpful if you need further assistance please contact me at --- --------------------- sincerely william b hulteng acting branch chief qualified_plans branch tax exempt and government entities
